Citation Nr: 1302551	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  06-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to April 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating; denied service connection for tinnitus; and denied service connection for bilateral hearing loss.  

The appellant perfected an appeal of the RO's determinations and in January 2007, he and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  In November 2007, the Board remanded the matter to the RO for additional evidentiary development.  

In an August 2011 decision, the Board increased the initial disability rating for the appellant's service-connected PTSD to 50 percent and granted service connection for tinnitus.  The remaining issue on appeal - entitlement to service connection for bilateral hearing loss - was again remanded to the RO for additional evidentiary development.  

In September 2012, the Board referred the matter to a medical expert for the purpose of obtaining an opinion in connection with the claim of service connection for bilateral hearing loss.  See VHA Directive 2010-044, dated September 29, 2010; 38 U.S.C.A. §§ 5103A, 7109 (West 2002); 38 C.F.R. § 20.901 (2012).  That opinion was received in October 2012.  In November 2012, a copy of the medical opinion was provided to the appellant and his representative, and they were offered a sixty day period in which to respond with additional evidence or argument in accordance with 38 C.F.R. § 20.903 (2012).  See also Thurber v. Brown, 5 Vet. App. 119 (1993).  Having received no response, the Board will proceed with consideration of the appeal, based on the evidence of record.  


FINDING OF FACT

Bilateral hearing loss was not present during the appellant's active service or shown to be manifest to a compensable degree within one year of his separation from active duty and the most probative evidence establishes that the appellant's current bilateral hearing loss is not casually related to his active service or any incident therein.


CONCLUSION OF LAW

Bilateral hearing was not incurred in active service, nor may a sensorineural hearing loss be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a June 2005 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  In March 2006, also prior to the initial decision on the claim, the RO provided the appellant with a letter for the express purpose of satisfying the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to these notification letters, at a conference held in connection with the January 2007 Board hearing, and during the hearing itself, the undersigned Veterans Law Judge discussed the issue on appeal with the appellant and his representative, including the type of evidence required in order to prevail in the claim.  38 C.F.R. § 3.103 (2012); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative acknowledged full understanding of all matters discussed.  The record on appeal was held open following the hearing to afford the appellant the opportunity to submit additional evidence, including post-service employment audiometric test results, but the evidence was not forthcoming.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The appellant has not argued otherwise.  The appellant's complete service treatment and personnel records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2012).  In that regard, the appellant recalls that in 1971, after his separation from service, he underwent audiometric testing in connection with his employment as a police officer.  He recalls that this test "picked up" hearing loss.  The record on appeal indicates that VA asked the appellant to complete and return an authorization form allowing VA to obtain employment history records but he failed to return it.  In a February 2008 letter, the appellant indicated that he had been unable to obtain evidence documenting that he had had hearing loss prior to becoming a police officer.  Under these circumstances, the Board finds that no additional efforts to obtain these records are necessary.  Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records).  

The appellant has also been afforded multiple VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c)(4) (2012).  As set forth above, in November 2007 and August 2011, the Board remanded the matter for the purpose of obtaining medical opinions with respect to the etiology of the appellant's hearing loss.  As set forth in more detail below, the record on appeal now contains multiple examination reports and medical opinions, as well as an October 2012 medical opinion from an otolaryngologist.  After reviewing the opinions obtained, the Board concludes that the record is adequate and that there has been substantial compliance with the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

Service treatment records show that at his August 1966 service enlistment medical examination, the appellant completed a report of medical history on which he denied having or ever having had ear trouble or hearing loss.  The appellant's ears were examined and determined to be normal.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (5)
0 (15)
LEFT
0 (15)
0 (10)
0 (10)
5 (10)
0 (15)

NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

In-service treatment records are entirely silent for complaints or findings of hearing loss.  The appellant's service personnel records indicate that his military occupational specialty was pavement maintenance specialist.  

At his March 1970 service separation medical examination, the appellant completed another report of medical history on which he again denied having or ever having had ear trouble or hearing loss.  The appellant's ears were examined and determined to be normal  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

In April 2005, approximately twenty-five years after his separation from service, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including bilateral hearing loss.  

In a July 2005 statement, the appellant reported that he had operated heavy machinery during service and that he had had extensive noise exposure from heavy equipment, aircrafts, and rocket fire.  He indicated that his hearing loss had increased through the years and that he currently used hearing aids.  

In support of his claim, the appellant submitted a September 2003 private physicians referral form showing that he undergone audiometric testing in September 2003 after which he had been fitted with bilateral hearing aids.  The audiometric test results showed puretone thresholds as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
--
60
LEFT
25
30
35
--
65

In connection with his claim, the appellant was afforded a VA medical examination in September 2005, at which he reported that he first noticed bilateral hearing loss at the time of his discharge from service.  He attributed his hearing loss to loud noise exposure in the course of his military duties as a heavy equipment specialist and pavement maintenance specialist.  He also indicated that he had been exposed to daily combat noise and jet engine noise in Vietnam without the use of personal hearing protection.  The appellant indicated that after his separation from service, his hearing loss progressively worsened and he began using hearing aids in the 1980's.  He reported post-service employment as a police officer but indicated that he was now retired.  He denied post-service occupational and recreational noise exposure.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
75
80
LEFT
30
40
45
75
75

The diagnoses included bilateral hearing loss.  

In a November 2005 addendum, the VA audiologist who had conducted the September 2005 examination indicated that she had reviewed the appellant's claims file.  She noted that audiograms conducted during the appellant's active service had established that his hearing acuity had been within normal limits.  She acknowledged the appellant's recollections of hearing loss since service but noted that given the lack of medical records of post-service hearing loss, she was unable to state whether his current hearing loss was related to his active service without resorting to mere speculation.  

In a June 2006 statement, the appellant described his in-service noise exposure in more detail, including firing M-16 rifles without hearing protection.  He also indicated that he had worked as a heavy equipment operator during service and had not worn hearing protection.  He indicated that after his separation from service, he had experienced continuous ringing in his ears.  As he got older, his ringing got worse and he started to lose his hearing.  He indicated that in 1982, he obtained hearing aids.  The appellant indicated that the individual who had provided him with the hearing aids in 1982 had told him that his hearing loss was due to noise exposure.  

In support of his claim, the appellant submitted a January 2007 statement from A.S., his former firearms instructor in the police department.  A.S. reported that the appellant had served as police officer for many years during which time he underwent periodic firearm training.  A.S. recalled that although hearing protection was not initially used in the early years, the appellant had complained that he had hearing problems and that loud noises hurt his ears.  As a result, A.S. recalled that the appellant used headphones to deaden the discharge.  A.S. reported that it was obvious the Veteran had hearing problems while shooting.  

At his January 2007 Board hearing, the appellant recalled that he had worked on the flight line during service.  He indicated that he did not wear hearing protection during service.  He recalled that he had first noticed tinnitus and hearing loss during basic training when he began training with hand grenades.  The appellant also recalled that he did not have a separation examination due to his Vietnam tour.  He indicated, however, that upon entering the police force in September 1971, he had undergone an audiology examination which had "picked up" hearing loss.  He indicated that he did not start using hearing aids until 1982.  The undersigned held the record open to allow the appellant the opportunity to submit additional records, including employment records from the police department, but he subsequently indicated that he was unable to obtain additional evidence.  The appellant's spouse indicated that she had married the appellant in 1992 and that his hearing loss had progressively worsened since that time.  

In a January 2008 statement, R.C., another police firearms instructor, indicated that hearing protection had been required for police firearm training since the late 1960s and this rule had been strictly enforced.  He noted that the appellant had been required to qualify bi-annually in three different types of firearms.  For every qualification, the appellant had been required to use hearing protection.

The appellant again underwent VA audiology examination in August 2010.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
80
80
LEFT
30
40
55
70
70

Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  After examining the appellant and reviewing the claims folder, the examining audiologist diagnosed sensorineural hearing loss, bilaterally.  She concluded that the appellant's current hearing loss disability was not related to his military service.  She explained that according to an Institute of Medicine Report, there was no scientific basis for delayed or late onset noise-induced hearing loss.  The examiner noted that audiometric testing conducted at the time of the appellant service separation had shown normal hearing acuity in each ear.  Under these circumstances, his current hearing loss was not related to service.  

The appellant again underwent VA audiology examination in June 2012.  The appellant delineated his in-service noise exposure and indicated that he recalled experiencing a temporary threshold shift in service following a grenade explosion.  He denied post-service occupational and recreational noise exposure.  After examining the appellant and reviewing the claims folder, the examining audiologist diagnosed the appellant as having bilateral sensorineural hearing loss.  She concluded that the appellant's current hearing loss was not as likely as not caused by or a result of an event in military service.  She explained that an audiogram conducted as service separation had shown normal pure tone thresholds from 500 to 6,000 Hertz, bilaterally, and that scientific evidence did not support delayed onset of noise-induced hearing loss.  

In September 2012, the Board referred the matter to an ENT physician for the purpose of obtaining an expert medical opinion in connection with the claim of service connection for bilateral hearing loss.  In an October 2012 opinion, an otolaryngology physician indicated that after reviewing the appellant's claims folder, he had concluded that it was less likely than not that the appellant's current bilateral hearing loss disability was related to his active service.  He explained that noise, as defined medically, referred to an excessively intense sound capable of producing damage to the inner ear.  Thus, noise had the potential to result in a sensory hearing loss via damage to the cochlea or organ of hearing.  

The physician explained that acoustic trauma differed from noise induced hearing loss.  Acoustic trauma referred to a single exposure to an intense sound and had an associated hearing impairment of varying degree.  Patients suffering from a hearing loss associated with acoustic trauma typically presented with symptoms a short time following the event.  Noise induced hearing loss, in contrast, is a disease process that occurred gradually over many years of exposure to less intense noise.  The amount of sound capable of producing cochlear damage and an associated hearing loss is related by "damage risk criteria," which, in turn, is based on an equal energy concept.  To elaborate, the total sound energy delivered to the cochlea is relevant in predicting the injury and hearing loss.  This applied to noise exposure sound energy.  Additionally, he noted that noise induced hearing loss progressed through two phases.  There was a temporary threshold shift where a brief loss of sensory hearing occurred and had the possibility of resolving after a period of rest.  If the repeated exposure continued, however, then a permanent threshold shift would occur.  This second stage is irreversible.  

The examiner indicated that the appellant's claims folder included a separation audiogram which showed normal hearing acuity and no evidence of acoustic trauma.  The examiner explained that had the appellant sustained injury from acoustic trauma during service, any associated symptoms would have been evident on the examination.  The examiner noted that given the intermittent and fluctuating nature of the in-service noise exposure reported by the appellant, it is possible that he could have sustained damage to the cochlea not identified on the separation examination.  He noted, however, that the record also included evidence of intermittent post-service noise exposure.  The physician indicated that with consideration of the equal energy concept, and noting that noise exposure was cumulative, the possibility of the appellant's in-service noise exposure contributing to his current hearing state could not be definitely eliminated.  He concluded, however, that it was ultimately less likely than not that the appellant's current bilateral hearing loss was related to his active service.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for bilateral hearing loss which he theorizes was incurred in service as a result of noise exposure.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.

As set forth above, the appellant reports noise exposure during active service, including from heavy equipment and weapons fire.  The appellant is certainly competent to describe his in-service noise exposure and the Board has no reason to question his credibility in this regard.  

That an injury such as noise exposure or acoustic trauma occurred in service, however, is not enough.  Rather, there must be chronic disability resulting from that injury.  In this case, there is no probative evidence of hearing loss in service.  Indeed, audiometric testing conducted at service separation affirmatively showed that the appellant's hearing acuity was normal at that time.  The Board has considered the appellant's contentions to the effect that he developed hearing loss in service, but finds that the contemporaneous audiometric findings, as well as multiple medical opinions consistently characterizing these in-service audiometric measurements as representative of normal hearing acuity, are far more probative than the appellant's reports that his hearing loss disability began in service.  See 38 C.F.R. § 3.385 (specifically defining the specific audiometric findings necessary to constitute a hearing loss disability); Lendenmann v. Principi, 3 Vet. App. 345, 349 (noting that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board also observes that despite his current contentions to the effect that his hearing loss symptoms began during service, at his military separation medical examination in March 1970, the appellant completed a report of medical history on which he specifically denied having or ever having had hearing loss, contradicting his current statements that his hearing loss began in service.  The Board assigns far more probative weight to the contemporaneous record than to the appellant's recent statements, made in the context of a claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  In view of the foregoing, the Board finds that the most probative evidence shows that the appellant's hearing loss did not have its inception during active service.

The Board also observes that the record contains no probative evidence that hearing loss was manifest to a compensable degree within one year of the appellant's separation from active service.  The Board has considered the appellant's recollections to the effect that he underwent a hearing test in September 1971 in connection with his employment as a police officer.  He claims that such test "picked up" hearing loss.  As set forth above, however, the appellant reports that he was unable to obtain this evidence.  Questions of credibility notwithstanding, the Board finds that the appellant's recollections do not constitute competent evidence of a hearing loss disability manifest to a compensable degree within one year of service separation.  First, the examination was conducted more than one year after service separation.  Second, a compensable hearing loss is shown by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The Board therefore concludes that the appellant's representations that a September 1971 hearing test "picked up" hearing loss are not probative evidence of a compensable hearing loss for purpose of the legal presumption of service connection.  The Board finds that its conclusion in this regard is strengthened by the fact that the appellant evidently met the physical standards to become a police offer and maintained those standards for many years thereafter.  

Although the most probative evidence establishes that the appellant's hearing loss was not present during service or manifest to a compensable degree within one year of separation, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993).  In this case, however, the record establishes that the appellant's current hearing loss is not causally related to his active service.  Rather, the multiple medical opinions which address this question are consistently unfavorable to the appellant.  

As set forth above, the appellant has undergone multiple VA medical examinations in connection with his claims.  The record contains medical opinions from two VA audiologists and a VA otolaryngologist.  These medical professionals have consistently concluded that it is less likely than not that the appellant's current hearing loss is related to his active service.  As set forth above, these examination reports, particularly the October 2012 VA medical opinion, explain in detail why the appellant's current hearing loss was not incurred in or otherwise causally related to his active service.

The Board finds that the medical opinion evidence persuasive and assigns it great probative weight.  The opinions were rendered by audiologists and an otolaryngologist, medical professionals with specialized knowledge particularly probative to the matter at issue in this case.  Moreover, the Board notes that the examiners specifically addressed the appellant's contentions, based their opinion on a review of the appellant's claims folder and medical history, and provided an explanation for their conclusions with citations to the applicable medical literature.  Significantly, there is no medical evidence of record which contradicts their conclusions or otherwise suggests an association between the appellant's current hearing loss and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because he is a layperson, the appellant's representation that he has hearing loss which is etiologically related to in-service noise exposure does not outweigh the findings of the VA audiologists or the VA otolaryngologist.  

The Board has considered the fact that in the October 2012 medical opinion discussed above, the VA otolaryngologist indicated that the possibility of the appellant's in-service noise exposure contributing to his current hearing state could not be definitely eliminated.  In light of this medical statement, the Board has considered whether an award of service connection could be provided on that basis.  It is well established, however, that medical opinions that are inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus).  Given the applicable standard of proof, the Board finds that this statement is insufficient to support an award of service connection, particularly in light of the VA otolaryngologist's ultimate and clear conclusion that the appellant's current hearing loss is less likely than not related to service.  

In summary, the Board finds that the most probative evidence shows that the appellant's hearing loss did not have its inception during active service nor was it manifest to a compensable degree within one year of service separation, and that his current hearing loss is not causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


